                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

SUSAN D. MARASCALCO, as Executrix for the
Estate of Elizabeth Ann Deloach                                                       PLAINTIFF

v.                                                 CIVIL ACTION NO. 4:18-CV-141-DMB-RP

ALLSTATE VEHICLE PROPERTY
INSURANCE COMPANY                                                                  DEFENDANTS

                                             ORDER

       On June 7, 2019, counsel for the Estate of Elizabeth Ann Deloach moved to be

substituted for Elizabeth Ann Deloach individually and as Deloach Real Estate, LLC under

Federal Rule of Civil Procedure 25. Docket 46. The motion states that Elizabeth Ann Deloach

died on March 29, 2019 and explains that an estate has been opened in the Chancery Court of

Grenada County, Mississippi, appointing Susan D. Marascalco as the Executrix. Id. On June 13,

2019, counsel for Plaintiff submitted a Notice of Consent on behalf of Susan D. Marascalco,

evidencing her sworn consent to be substituted as Plaintiff in her capacity as Executrix of the

Estate of Elizabeth Ann Deloach. Docket 48. Counsel for Defendant Allstate Vehicle and

Property Insurance Company notified the court via email that it does not oppose Plaintiff’s

request.

       Federal Rule of Civil Procedure 25 provides in part: “If a party dies and the claim is not

extinguished, the court may order substitution of the proper party. A motion for substitution may

be made by any party or by the decedent’s successor or representative.” Generally “[u]nless the

estate of a deceased party has been distributed at the time of the making of the motion for

substitution, the ‘proper’ party for substitution would be either the executor or administrator of

the estate of the deceased.” Rowland v. GGNSC Ripley, LLC, No. 3:13-CV-00011-DMB, 2015
WL 5197565, at *2 (N.D. Miss. Sept. 4, 2015) (citing Madison v. Vintage Petroleum, Inc., 872

F.Supp. 340, 342 (S.D. Miss.1994) and Ashley v. Ill. C. Gulf. R. Co., 98 F.R.D. 722, 723 (S.D.

Miss.1983)).

        As a preliminary matter, counsel for Plaintiff filed a Suggestion of Death on April 8,

2019, and the instant motion was “made within 90 days after service of a statement noting the

death” as Rule 25 requires. Fed. R. Civ. P. 25(a)(1). Finding that the executrix is the “proper

party” under Rule 25, Plaintiff’s request that Susan D. Marascalo, as Executrix for the Estate of

Elizabeth Ann Deloach be substituted as Plaintiff in this action is GRANTED. The Clerk of

Court is directed to change the style on the docket to reflect the substitution, and the parties are directed to

observe this change in future filings.

        SO ORDERED, this the 14th day of June, 2019.
                                                            /s/ Roy Percy
                                                            UNITED STATES MAGISTRATE JUDGE
